Name: 80/1329/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Government of the Hellenic Republic, of 16 December 1980 laying down the arrangements applicable from 1 January 1981 to trade between Greece and Jordan in products covered by that Community
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  trade policy;  Europe;  European Union law
 Date Published: 1980-12-31

 Avis juridique important|41980D132980/1329/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Government of the Hellenic Republic, of 16 December 1980 laying down the arrangements applicable from 1 January 1981 to trade between Greece and Jordan in products covered by that Community Official Journal L 382 , 31/12/1980 P. 0097 - 0098 Greek special edition: Chapter 11 Volume 26 P. 0205 Spanish special edition: Chapter 11 Volume 14 P. 0140 Portuguese special edition Chapter 11 Volume 14 P. 0140 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND OF THE GOVERNMENT OF THE HELLENIC REPUBLIC of 16 December 1980 laying down the arrangements applicable from 1 January 1981 to trade between Greece and Jordan in products covered by that Community (80/1329/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE GOVERNMENT OF THE HELLENIC REPUBLIC, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas the Protocol to the Agreement between the Member States of the European Coal and Steel Community and the Hashemite Kingdom of Jordan (1), hereinafter referred to respectively as "the Protocol" and "the Agreement", to take account of the accession of the Hellenic Republic, was signed on 12 December 1980; Whereas, from 1 January 1981 and pending the entry into force of the Protocol, the Member States of the European Coal and Steel Community should, in the light of the provisions of the said Protocol, lay down autonomously the arrangements applicable to trade between Greece and Jordan; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 From 1 January 1981 until the entry into force of the Protocol, the arrangements applicable to trade between Greece and Jordan shall be those resulting from the Annex hereto. Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 16 December 1980. The President Colette FLESCH (1) OJ No L 316, 12.12.1979, p. 13. ANNEX Specific conditions of application of the Agreement between the Member States of the European Coal and Steel Community and the Hashemite Kingdom of Jordan consequent upon the accession of the Hellenic Republic Article 1 For the products covered by the Agreement, the Hellenic Republic shall progressively abolish customs duties applicable to imports of products originating in Jordan in accordance with the following timetable: - on 1 January 1981, each duty shall be reduced to 90 % of the basic duty, - on 1 January 1982, each duty shall be reduced to 80 % of the basic duty, - the four other reductions of 20 % each shall be made on: - 1 January 1983, - 1 January 1984, - 1 January 1985, - 1 January 1986. Article 2 The basic duty to which the successive reductions provided for in Article 1 are to be applied shall, for each product, be the duty actually applied on 1 July 1980 by the Hellenic Republic with regard to Jordan. Article 3 1. The Hellenic Republic shall progressively abolish charges having equivalent effect to customs duties on imports of products originating in Jordan in accordance with the following timetable: - on 1 January 1981, each charge shall be reduced to 90 % of the basic rate, - on 1 January 1982, each charge shall be reduced to 80 % of the basic rate, - the four other reductions of 20 % each shall be made on: - 1 January 1983, - 1 January 1984, - 1 January 1985, - 1 January 1986. 2. The basic rate to which the successive reductions provided for in paragraph 1 are to be applied shall, for each product, be the rate applied by the Hellenic Republic on 31 December 1980 with regard to the Community of Nine. 3. Any charge having equivalent effect to a customs duty on imports, introduced as from 1 January 1979 in trade between Greece and Jordan, shall be abolished on 1 January 1981. Article 4 If the Hellenic Republic suspends or reduces duties or charges having equivalent effect on products imported from the Community of Nine more quickly than under the established timetable, the Hellenic Republic shall also suspend or reduce, to the same level, those duties or charges having equivalent effect on products originating in Jordan. Article 5 1. Import deposits and cash payments in force in Greece on 31 December 1980 with regard to imports of products originating in Jordan shall be progressively eliminated over a period of three years from 1 January 1981. The rate of import deposits and cash payments shall be reduced in accordance with the following timetable: - 1 January 1981 : 25 %, - 1 January 1982 : 25 %, - 1 January 1983 : 25 %, - 1 January 1984 : 25 %. 2. If, in respect of the Community of Nine, the Hellenic Republic reduces the rate of import deposits or cash payments more quickly than under the timetable set out in paragraph 1, the Hellenic Republic shall make the same reduction with regard to imports of products originating in Jordan.